DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 3-8 and 10-20 are examined in this office action of which claim 3 was amended in the reply dated 7/6/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian McCall on July 14, 2022.

The application has been amended as follows: 
PLEASE AMEND CLAIM 7 as follows:
7. 	The complex concentrated alloy according to claim 1, comprising 2% to no more than 11.5% ruthenium.

PLEASE AMEND CLAIM 8 as follows:
8. 	The complex concentrated alloy according to claim 7, comprising 2% to no more than 7% ruthenium.


PLEASE AMEND CLAIM 11 as follows:
11. 	The complex concentrated alloy according to claim 10, comprising no less than 35% and no more than 49% nickel.

Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the previous Final Office Action mailed 3/28/22, Examiner explained how the Figures in provisional application 62/576904 provided support for the instant claimed ranges in claims 1, 4-8 and 10-20 and applicant agrees with this in section I of the remarks (Applicant’s remarks, pg. 6, section I). However, while the Figures in provisional application 62/576904 provided support for claims 1, 4-8 and 10-20, it was not clear how applicant had support for the PREN range of 54-76 in claim 3 (Final Office Action, pg. 4, second through fourth full paragraph), therefore this claim was rejected over the Swanson reference. Applicant now responds by showing how minimum and maximum values for PREN are calculated by converting the atomic percentage of each element into weight percent and then applying the disclosed formula for PREN to the weight percentages of these elements. This shows that PREN varies from 40 with minimum amounts of Cr, Mo, and W in claim 1 to 72 when those material amounts are maximized (Applicant’s remarks, pg. 7, Table A). As instant claim 3 has been amended to recite that the PREN being between 54 and 72, it is agreed that this range has support in provisional application 62/576904 for the reasons stated in section II of applicant’s remarks (Applicant’s remarks, pg. 6-8, section II). As such, the affidavit under 37 CFR 1.132 filed December 6, 2021 is sufficient to invoke the 35 U.S.C. § 102(b)(1)(A) exception to overcome the rejection of claim 3 based upon Swanson. 
Applicant has also amended Table 1 in the specification to correct PREN values. As the PREN formula was originally disclosed and the alloy composition used in the calculations was also disclosed, it is agreed that these calculations in Table 1 correct an obvious inadvertent error and applicant has support for these corrections.
The reasons for claims 1, 4-8 and 10-20 being allowable over the art are detailed in the Allowable Subject Matter section of the Final Office Action mailed 3/28/2022. As the rejection of claim 3 over Swanson is withdrawn due to the resolution of the priority issue and proper invocation of the 35 U.S.C. § 102(b)(1)(A) exception, claim 3 is free from the art due at least to its dependency from claim 1. As no rejections remain, claims 1, 3-8, and 10-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733